  Case 18-25708         Doc 19    Filed 10/12/18 Entered 10/12/18 15:57:02             Desc Main
                                    Document     Page 1 of 2


Lee J. Davis (#7501)
Tony G. Jones (#9181)
THE LAW OFFICE OF DAVIS & JONES, PC
5663 South Redwood Road, #1
Taylorsville, Utah 84123
Tel: (801)261-2244
Fax: (801)261-2382
Email: ecfmail@davisjoneslegal.com


   IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH

 In re:                                             Case No. 18-25708
           JOSHUA BRYAN MORRIS
           SSN: xxx-xx-6516                         Chapter 13

 Debtor(s).                                         Honorable Joel T. Marker

                                                    (Scheduled Confirmation Hearing: 10/18/18)

          SECOND PRECONFIRMATION MOTION TO MODIFY CHAPTER 13 PLAN
           AND TO CONFIRM SUCH PLAN WITHOUT NOTICE OR HEARING

          Under 11 U.S.C. § 1323, the debtor hereby modifies the most-recently filed Chapter 13
plan and moves the court for confirmation of the plan as modified without further notice and
hearing. In support thereof, the debtor represents as follows:
          1.     The most recently-filed plan modified the original plan as follows:

 Part          Previously-Filed Plan Provision      Plan as Modified
 3.2           No previous provision for            Add Military Star/AAFES. Estimated total
               Military Star/AAFES.                 claim is $2,792.94. Collateral is consumer
                                                    electronics. Value of collateral is $321.65 to
                                                    be paid with 4% interest in equal monthly
                                                    payments of $12.00 per month.


          2.     The modification does not negatively impact priority, or nonpriority unsecured
creditors because the return to these creditors is zero.
          3.     Under § 1323( c), any holder of a secured claim that has accepted or rejected the
prior plan is deemed to have accepted or rejected, as the case may be, the plan as modified,
  Case 18-25708       Doc 19      Filed 10/12/18 Entered 10/12/18 15:57:02          Desc Main
                                    Document     Page 2 of 2


unless the modification provides for a change in the rights of such holder from what such rights
were under the plan before modification, and such holder changes such holder’s previous
acceptance or rejection.
       THEREFORE, because the modification does not require notice to creditors, the debtor
requests the court to confirm the plan as modified without notice or hearing.
       DATED this __12th _ day of _October__, 2018.
                                               THE LAW OFFICE OF DAVIS & JONES, PC
                                               ___/s/Lee J. Davis______________________
                                               Lee J. Davis, Attorney




                                    CERTIFICATE OF SERVICE
       I hereby certify that on October 12th, 2018, an ECF emailed copy or a physical copy of
this foregoing Preconfirmation Motion to Modify Chapter 13 Plan and to Confirm such
Plan Without Notice or Hearing and all the attachments to the following: Those who accept
electronic service will be served electronically.
Lon Jenkins, Chapter 13 Trustee                              (Electronic notice)
ecfmail@ch13ut.org, lneebling@ch13ut.org




                                                      _/s/__Lee J. Davis_________
